                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA




WALTER CARTER                                                              CIVIL ACTION

VERSUS                                                                   19-105-SDD-EWD

SID J. GAUTREAUX III, ET AL

                                           RULING

        This matter is before the Court on the Motion to Dismiss1 filed by Defendants Sid

J. Gautreaux, III and Dennis Grimes (collectively “Defendants”). Plaintiff Walter Carter

(“Plaintiff”) filed an Opposition,2 to which Defendants filed a Reply.3 For the following

reasons, the Defendants’ Motion to Dismiss4 shall be GRANTED in part and deferred in

part as explained below; Plaintiff shall be granted leave to amend his Complaint.

I.      FACTUAL BACKGROUND5

        The facts alleged in the Plaintiff’s Complaint are scant but straightforward. Plaintiff

entered the custody of the East Baton Rouge Parish Prison on April 2, 2018. Upon the

date of his entry, Plaintiff allegedly requested medical attention for the fourth finger (the

ring finger) of his left hand. Plaintiff claims that his finger suffered from pain, swelling,

tenderness, and discharge. On April 19, 2018, Plaintiff was transported to Our Lady of

the Lake Regional Medical Center, where he was diagnosed with a bone infection; his

finger was subsequently amputated.



1
  Rec. Doc. 9.
2
  Rec. Doc. 17.
3
  Rec. Doc. 20.
4
  Rec. Doc. 9.
5
  Rec. Doc. 1 p. 3-4.
59238
                                                                                   Page 1 of 14
        Plaintiff filed suit against Defendants on February 18, 2019, claiming that the loss

of his finger was due to his failure to receive adequate medical attention between his entry

into prison and his transportation to the medical center.6 Plaintiff asserted federal law

claims under 42 U.S.C. § 1983, suing Defendants in both their official and individual

capacities,7 in addition to asserting state law negligence claims.8 On May 7, 2019,

Defendants filed a Motion to Dismiss under Rule 12(b)(6).9 Because Plaintiff refers to

Defendants in globo in his Complaint,10 the Court shall address Plaintiff’s claims against

Defendants collectively.

II.     LAW AND ANALYSIS

        A. Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”11 The Court

may consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”12 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”13

        In Twombly, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a complaint attacked



6
  Rec. Doc. 1.
7
  Id. at ¶ 1, 3(a), 3(b), 14.
8
  Id. at ¶ 1, 15.
9
  Rec. Doc. 9.
10
   See Rec. Doc. 1.
11
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
   Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
12
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
13
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
   Rapid Transit, 369 F.3d at 467).
59238
                                                                                                Page 2 of 14
by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”14 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’”15 However, “[a] claim has facial plausibility when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”16 In order to satisfy the plausibility

standard, the plaintiff must show “more than a sheer possibility that the defendant has

acted unlawfully.”17 “Furthermore, while the court must accept well-pleaded facts as true,

it will not ‘strain to find inferences favorable to the plaintiff.’”18 On a motion to dismiss,

courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.”19

        B. Section 1983 Generally

        The Civil Rights Act of 1964, 42 U.S.C. § 1983, creates a private right of action for

redressing the violation of federal law by those acting under color of state law.20 It

provides:

                 Every person who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State ... subjects, or causes to be
                 subjected, any citizen of the United States or other person within the
                 jurisdiction thereof to the deprivation of any rights, privileges, or



14
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted).
15
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).
16
   Twombly, 550 U.S. at 556.
17
   Iqbal, 556 U.S. at 678.
18
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (S.D. Tex. 2012) (quoting Southland Sec.
   Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
19
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
20
   See Migra v. Warren City School District Board of Educ., 465 U.S. 75, 82 (1984); Middlesex County
   Sewerage Auth. v. National Sea Clammers Ass'n, 453 U.S. 1, 19 (1981).
59238
                                                                                           Page 3 of 14
                immunities secured by the Constitution and laws, shall be liable to
                the party injured....21
“Section 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a method

for vindicating federal rights conferred elsewhere.’”22

        To prevail on a Section 1983 claim, a plaintiff must prove that a person acting

under the color of state law deprived him of a right secured by the Constitution or laws of

the United States.23 A Section 1983 complainant must support his claim with specific facts

demonstrating a constitutional deprivation and may not simply rely on conclusory

allegations.24 The Supreme Court has held that municipal policies and practices

amounting to deliberate indifference with respect to training, supervision, and/or hiring

may give rise to Section 1983 liability.25 Plaintiff contends that Defendants acted in

deliberate indifference to his medical needs.26

        C. Deliberate Indifference to Medical Needs

        To establish liability in connection with a claim for deliberate medical indifference,

a prisoner-plaintiff must be able to show that appropriate medical care has been denied

or delayed and that the denial or delay has constituted “deliberate indifference to serious

medical needs.”27 “Deliberate indifference is an extremely high standard to meet.”28 It


21
   42 U.S.C. § 1983 (1996).
22
   Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3, (1979));
   accord Graham v. Connor, 490 U.S. 386, 393–94 (1989); City of Oklahoma City v. Tuttle, 471 U.S. 808,
   816 (1985); Jackson v. City of Atlanta, TX, 73 F.3d 60, 63 (5th Cir. 1996), cert. denied, 519 U.S. 818
   (1996); Young v. City of Killeen, 775 F.2d 1349, 1352 (5th Cir. 1985).
23
    See Blessing v. Freestone, 520 U.S. 329, 340 (1997); Daniels v. Williams, 474 U.S. 327, 330 (1986);
   Augustine v. Doe, 740 F.2d 322, 324–25 (5th Cir. 1984).
24
   See Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir.1995); Fee v. Herndon, 900 F.2d 804, 807 (5th Cir.
   1990), cert. denied, 498 U.S. 908 (1990); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.1986); Angel
   v. City of Fairfield, 793 F.2d 737, 739 (5th Cir. 1986).
25
   See City of Canton v. Harris, 489 U.S. 378, 380 (1989); Bd. of Cnty. Comm'rs v. Brown, 520 U.S. 397,
   410–11 (1997).
26
   Rec. Doc. 1 at ¶ 17(b).
27
   Estelle v. Gamble, 429 U.S. 97, 106 (1976); Johnson v. Treen, 759 F.2d 1236, 1237 (5th Cir. 1985).
28
   Domino v. Texas Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001).
59238
                                                                                               Page 4 of 14
requires (1) knowledge that the inmate faces a substantial risk of serious bodily harm,

and (2) failure to take reasonable measures to abate the risk.29 In the context of medical

care, this may be met by showing that the defendant “refused to treat him, ignored his

complaints, intentionally treated him incorrectly, or engaged in any similar conduct that

would clearly evince a wanton disregard for any serious medical needs.”30 Further, the

plaintiff must establish that the defendant possessed a culpable state of mind.31 For a

prison official to be held liable, “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.”32 “Mere negligence, neglect, or medical malpractice” does not

constitute deliberate indifference.33 Even “gross negligence” does not establish deliberate

indifference.34 Rather, “subjective recklessness as used in the criminal law” is the

appropriate standard for “deliberate indifference” under the Eighth Amendment.35 The

mere delay of medical care can also constitute an Eighth Amendment violation but only

“if there has been deliberate indifference [that] results in substantial harm.”36

        Plaintiff’s Complaint does not allege facts that, if assumed to be true, would

constitute deliberate indifference. According to the Complaint, Plaintiff entered prison on

April 2, 2018 and allegedly immediately complained about “pain, swelling, tenderness,




29
   Taylor v. Stevens, 946 F.3d 211, 221 (5th Cir. 2019) (quoting Arenas v. Calhoun, 922 F.3d 616, 620 (5th
   Cir. 2019)).
30
   Id. at 226 (quoting Johnson, 759 F.2d at 1238).
31
   Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)).
32
   Id. at 837.
33
   Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991) (quoting Fielder v. Bosshard, 590 F.2d 105, 107
   (5th Cir. 1979)).
34
   Hernandez v. Tex. Dep’t of Prot. and Reg. Servs., 380 F.3d 872, 882 (5th Cir. 2004).
35
   Farmer, 511 U.S. at 839-40.
36
   Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006) (quoting Mendoza v. Lynaugh, 989 F.2d 191, 195
   (5th Cir. 1993)).
59238
                                                                                             Page 5 of 14
discharge and other symptoms in the fourth (ring) finger of his left hand.”37 Plaintiff alleges

that he requested medical care and continued to complain until he received medical

attention on April 19, 2018.38 Throughout the seventeen days between his entry into

prison and his treatment, Plaintiff alleges that he “experienced severe and excruciating

mental and physical pain and suffering from the date of his incarceration….”39 Given these

factual allegations, Plaintiff has failed to meet his burden of showing at the 12(b)(6) stage

that the prison officials were made aware of a substantial risk of harm and that the prison

officials unreasonably failed to abate the risk.

        While Plaintiff alleges facts regarding the condition of his finger—particularly

swelling and discharge40—that may concern a reasonable person, these facts are not of

such a magnitude as to constitute deliberate indifference. Plaintiff does allege that he

requested medical care and called the prison officials’ attention to his symptoms,41 but he

does not allege the amount of times he requested medical attention. Plaintiff also appears

to be uncertain about whether or not he actually received medical attention in the

seventeen-day period.42 There are simply not enough alleged facts to indicate that the

prison officials unreasonably failed to abate the risk. Courts have found that similar

formulaic, conclusory recitations of the elements of Section 1983 actions are insufficient

to overcome a Rule 12(b)(6) motion.43 Therefore, Plaintiff has failed to allege facts

demonstrating deliberate indifference.


37
   Rec. Doc. 1 p. 3.
38
   Id.
39
   Id.
40
   Id.
41
   Id.
42
   Id. (“From on or about April 2, 2018 until April 19, 2018, Walter Carter received no medical attention
   and/or otherwise insufficient medical attention despite the fact that he requested medical care.”).
43
    See Mocsary v. Ard, 2018 WL 4608485 at *7 (M.D. La. 2018) (holding that the plaintiff pled “only
   conclusions of law rather than facts” and that the plaintiff was “required to provide specific factual support
59238
                                                                                                   Page 6 of 14
        D. Official Capacity Claims

        Defendants move to dismiss Plaintiff’s official capacity claims against them.44 A

suit against a government official in his official capacity is the equivalent of filing suit

against the government agency of which the official is an agent.45 The claims against

Defendants in their official capacities are therefore claims against East Baton Rouge

Parish, the municipality that Defendants represent.46 To be successful in his official

capacity claims, Plaintiff “must show that the municipality has a policy or custom that

caused his injury.”47 To establish an “official policy,” Plaintiff must allege either of the

following:

                1. A policy statement, ordinance, regulation, or decision that is
                officially adopted and promulgated by the municipality’s lawmaking
                officers or by an official to whom the lawmakers have delegated the
                policymaking authority; or

                2. A persistent, widespread practice of city officials or employees,
                which, although not authorized by officially adopted and promulgated
                policy, is so common and well settled as to constitute a custom that
                fairly represents municipal policy. Actual or constructive knowledge
                of such custom must be attributable to the governing body of the
                municipality or to an official to whom that body had delegated policy-
                making authority.48


        Although “a single decision may create municipal liability if that decision were

made by a final policymaker responsible for that activity,”49 absent an official policy,




   for these allegations and a basis of proof for which Plaintiff claims to have such knowledge,”); Norton v.
   Livingston Parish Det. Ctr, 2013 WL 5519400 at *5 (M.D. La. 2013) (holding that “Plaintiffs are merely
   making conclusory allegations that effectively amount to a formulaic recitation of the elements.”).
44
   Rec. Doc. 9-1 p. 11-16.
45
   Monell v. New York City Dep’t of Soc. Serv. Of City of New York, 436 U.S. 658, 690-91 n. 55 (1978).
46
   Graham, 473 U.S. at 165.
47
   Parm v. Shumate, 513 F.3d 135, 142 (5th Cir. 2007).
48
   Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984).
49
    Bennett v. Pippin, 74 F.3d 578, 586 (5th Cir.1996) (internal quotations and citations omitted) (emphasis
   in original).
59238
                                                                                                Page 7 of 14
actions of officers or employees of a municipality do not render the municipality liable

under Section 1983.50 A municipality cannot be held liable under Section 1983 for the

tortious behavior of its employees under a theory of respondeat superior.51 “Congress

did not intend municipalities to be held liable unless action pursuant to official municipal

policy of some nature caused a constitutional tort.”52

        The Supreme Court has held that municipal policies and practices amounting to

deliberate indifference with respect to training, supervision, and/or hiring may give rise to

Section 1983 liability.53 The Fifth Circuit has held that an official is liable under Section

1983 for a failure to train or supervise only where a plaintiff establishes that: “(1) the official

failed to train or supervise the officers involved; (2) there is a causal connection between

the alleged failure to supervise or train and the alleged violation of the plaintiff's rights;

and (3) the failure to train or supervise constituted deliberate indifference to the plaintiff's

constitutional rights.”54 A complaint must show that, “through its deliberate conduct, the

municipality was the ‘moving force’ behind the injury alleged.”55 To state a claim, Plaintiff

“must plead facts showing that a policy or custom existed, and that such custom or policy

was the cause in fact or moving force behind a constitutional violation.”56

        Here, Plaintiff fails to allege facts that would be sufficient to support a claim against

Defendants in their official capacities. Plaintiff does not articulate any specific policy or



50
   Bennett v. Pippin, 74 F.3d at 586.
51
   Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691 (1978).
52
   Id.
53
   See City of Canton v. Harris, 489 U.S. 378, 380 (1989); Bd. of Cnty. Comm'rs v. Brown, 520 U.S. 397,
   410–11 (1997).
54
   Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th Cir. 2003) (alteration omitted) (quoting Thompson
   v. Upshur Cnty., 245 F.3d 447, 459 (5th Cir. 2001)).
55
   Brown, 520 U.S. at 404.
56
   McClure v. Biesenbach, No. 08–50854, 2009 WL 4666485, at *2 (5th Cir. Dec. 9, 2008) (unpublished)
   (citing Spiller v. City of Tex. City, Police Dep't, 130 F.3d 162, 167 (5th Cir. 1997)).
59238
                                                                                           Page 8 of 14
custom and does not plead any facts in support of allegations that Defendants adopted

or promulgated a policy or custom that caused his injury. Plaintiff makes the following

boilerplate, conclusory allegations that Defendants:

                a. had and presently have a custom, policy, practice and procedure
                of negligently and inadequately hiring, training, supervising and
                retaining employees respective to responding to detainees and/or
                other persons in their care and custody with physical complaints
                and/or in need of medical care. Said negligent and inadequate hiring,
                training, supervision and retention of said defendants gave rise to the
                constitutional and statutory violations set forth herein.

                b. failed to institute policies and procedure [sic] respective to dealing
                with detainees and/or other persons in their care and custody with
                physical complaints and/or in need of medical care, and/or
                implemented policies which fostered deliberate indifference to the
                medical needs of persons in their care and custody, including such
                persons suspected of suffering from drug withdrawals. Said policies
                or lack thereof gave rise to the constitutional and statutory violations
                cited herein.57

Plaintiff has not asserted factual allegations in support of the broad “policies” to which he

refers; there are also no factual allegations showing how these policies are causally

connected to Plaintiff’s injuries. “The description of a policy or custom and its relationship

to the underlying constitutional violation . . . cannot be conclusory; it must contain specific

facts.”58 The Plaintiff has merely provides “labels and conclusions, and a formulaic

recitation of the elements of a cause of action.”59 Consequently, Plaintiff’s claims against

Defendants in their official capacities do not withstand a 12(b)(6) motion.




57
   Rec. Doc. 1 p. 5.
58
   Spiller v. City of Texas City, Police Dept., 130 F.3d 162, 167 (5th Cir. 1997) (citing Fraire v. City of
   Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992)).
59
   Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).
59238
                                                                                              Page 9 of 14
        E. Respondeat Superior Claims

        The Plaintiff also claims that Defendants are vicariously liable for the actions of

their employees under a theory of respondeat superior.60 However, the Fifth Circuit has

clearly held that “[s]upervisory officials cannot be held liable under section 1983 for the

actions of subordinates . . . on any theory of vicarious or respondeat superior liability.”61

Therefore, any vicarious liability claims asserted by Plaintiff against Defendants in their

official capacity fail to survive the Motion to Dismiss.

        F. Individual Capacity Claims

        Defendants contend that Plaintiff has not alleged any facts to support the Plaintiff’s

claims against the Defendants in their individual capacities.62 The Plaintiff alleges multiple

claims against the Defendants in globo, including various constitutional violations and

negligence.63 “[P]ersonal involvement is an essential element of a civil rights cause of

action.”64 There are no facts alleged by the Plaintiff that portray either of the Defendants’

personal involvement in the alleged violations. The Fifth Circuit has held that, in a claim

asserted under Section 1983, “[a] plaintiff must establish that the defendant was either

personally involved in the deprivation or that his wrongful actions were causally connected

to the deprivation.”65

        In Davis v. Lafourche Parish Sheriff’s Office, the plaintiff was injured when he fell




60
   Rec. Doc. 1 p. 6.
61
   Estate of Davis ex rel. McCully v. City of North Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005);
   Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987). See also Bd. of Cty. Comm’rs of Bryan Cty. v.
   Brown, 520 U.S. 397, 403 (1997).
62
   Rec. Doc. 9-1 p. 8-11.
63
   See Rec. Doc. 1.
64
   Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).
65
   James v. Texas Collin Cnty., 535 F.3d 365, 373 (5th Cir. 2008) (citing Anderson v. Pasadena Indep. Sch.
   Dist., 184 F.3d 439, 443 (5th Cir.1999)).
59238
                                                                                            Page 10 of 14
from the top bunk of the bed in his prison cell.66 He filed suit against the Sheriff in his

individual capacity, alleging that the plaintiff was not permitted to sleep in the bottom bunk

despite documentation indicating that he suffered from seizures.67 The plaintiff also

claimed that his injuries were worsened because there was a delay of several weeks

between his injury and the taking of x-rays.68 His claim was dismissed by the district court,

holding that the plaintiff’s allegations were conclusory and insufficient to establish

deliberate indifference.69

        In Hernandez v. Collin County Detention Center, a brown recluse spider bit the

plaintiff while he was confined in prison.70 The plaintiff filed suit against the prison medical

services provider and prison officials, alleging that despite requesting treatment multiple

times, he did not receive medical treatment for seven days, resulting in undue pain and

suffering as his leg swelled to the point of preventing the plaintiff from walking.71 The

district court dismissed his claim because the complaint consisted of “nothing more than

an unactionable disagreement with prison medical personnel over the proper course of

treatment” and because the plaintiff “failed to set forth any factual basis for his claim of

deliberate indifference by medical personnel.”72

        While the above cases are not factually analogous to the present case, they are

relevant as examples where the facts alleged in the complaint were not sufficient to




66
   2013 WL 1136816 at *1 (E.D. La. 2013) (adopted by 2013 WL 1130591 (E.D. La. 2013).
67
   Id.
68
   Id.
69
    Id. at *3 (“Here, as [the defendant] correctly argues, the foregoing allegations against her are largely
   conclusory and, in any event, fail properly to allege that she personally acted with deliberate
   indifference.”)
70
   2007 WL 760383 at *3 (E.D. Tex. 2007).
71
   Id. at *3.
72
   Id. at *5.
59238
                                                                                              Page 11 of 14
withstand dismissal for insufficient ‘factual enhancement’ as required by Iqbal.73 In the

present case, Plaintiff has alleged a similarly sparse set of asserted facts as other cases

where courts dismissed the claims for lack of factual support. Plaintiff fails to allege facts

showing that Defendants were personally involved in any incidents that allegedly caused

Plaintiff’s injuries, and he has not alleged facts showing that Defendants were personally

involved in any of Plaintiff’s medical treatment decisions. Moreover, the in globo pleading

of deliberate indifference as to all Defendants simply does not meet pleading standards,

as Plaintiff does not allege specific facts pertaining to each particular Defendant.

Therefore, the Plaintiff has failed to allege facts in support of the asserted individual

capacity claims.

        G. Qualified Immunity

        Defendants also assert the defense of qualified immunity.74 The Supreme Court

established in Harlow v. Fitzgerald that “government officials performing discretionary

functions generally are shielded from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.”75 “When a defendant invokes qualified immunity, the burden

shifts to the plaintiff to demonstrate the inapplicability of the defense.”76 A claim of

qualified immunity requires the Court to engage in the well-established two-step analysis




73
   Iqbal, 556 U.S. at 678.
74
   Rec. Doc. 9-1 p. 8-10.
75
   457 U.S. 800, 818 (1982).
76
   Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009) (citing McClendon v. City of Columbia, 305
   F.3d 314, 323 (5th Cir. 2002) (en banc)).
59238
                                                                                              Page 12 of 14
developed by the Supreme Court in Saucier v. Katz.77 As stated by the Fifth Circuit in the

context of a motion for summary judgment:

                First, we determine whether, viewing the summary judgment
                evidence in the light most favorable to the plaintiff, the defendant
                violated the plaintiff's constitutional rights. See, e.g., Tarver v. City of
                Edna, 410 F.3d 745, 750 (5th Cir. 2005); McClendon v. City of
                Columbia, 305 F.3d 314, 322–23 (5th Cir.2002) (en banc); Glenn v.
                City of Tyler, 242 F.3d 307, 312 (5th Cir. 2001). If not, our analysis
                ends. If so, we next consider whether the defendant's actions were
                objectively unreasonable in light of clearly established law at the time
                of the conduct in question. See, e.g., Tarver, 410 F.3d at 750; Glenn,
                242 F.3d at 312. To make this determination, the court applies an
                objective standard based on the viewpoint of a reasonable official in
                light of the information then available to the defendant and the law
                that was clearly established at the time of the defendant's actions.
                See Glenn, 242 F.3d at 312; Goodson v. City of Corpus Christi, 202
                F.3d 730, 736 (5th Cir. 2000); see also Tarver, 410 F.3d at 750 (“If
                officers of reasonable competence could disagree as to whether the
                plaintiff's rights were violated, the officer's qualified immunity remains
                intact.”).78

When the defense of qualified immunity is raised in a Rule 12(b)(6) motion, “it is the

defendant's conduct as alleged in the complaint that is scrutinized for ‘objective legal

reasonableness’.”79 Plaintiff must support his claim with “sufficient precision and factual

specificity to raise a genuine issue as to the illegality of defendant's conduct at the time

of the alleged acts.”80

        Because the Court has found that Plaintiff has not alleged facts giving rise to

individual liability, the Court need not address qualified immunity; however, the Court finds

that Plaintiff’s allegations in the Complaint and Plaintiff’s response to the assertion of this

defense are woefully unsupported.


77
   533 U.S. 194 (2001), overruled in part by Pearson v. Callahan, 555 U.S. 223 (2009). See Lytle v. Bexar
   Cnty., Tex., 560 F.3d 404, 409 (5th Cir. 2009).
78
   Freeman v. Gore, 483 F.3d 404, 410–11 (5th Cir. 2007).
79
   McClendon, 305 F.3d at 323 (quoting Behrens v. Pelletier, 516 U.S. 299, 309 (1996)).
80
   Schultea v. Wood, 47 F.3d 1427, 1434 (5th Cir.1995) (en banc).
59238
                                                                                           Page 13 of 14
        H. State Law Claims

        In addition to his claims under 42 U.S.C. § 1983, Plaintiff also brings claims against

Defendants for negligence under state law.81 Because the Court has found that Plaintiff

has failed to allege facts sufficient to support his federal law claims, the Court will not

decide whether to exercise supplemental jurisdiction over Plaintiff’s state law claims in

the present procedural posture.

III.    CONCLUSION

        Accordingly, Defendants’ Motion to Dismiss82 is GRANTED in part and deferred in

part. Plaintiff’s federal law claims against Defendants are dismissed WITHOUT

PREJUDICE. The Court defers addressing Plaintiff’s state law claims at this stage in the

litigation; therefore, the Defendant’s Motion to Dismiss83 the state law claims is DENIED

without prejudice. Plaintiff shall have twenty-one (21) days from the date of this Ruling to

amend his Complaint to cure the deficiencies noted herein and to file a Rule 7(a) response

to Defendants’ assertion of qualified immunity. Failure to amend by this deadline will result

in a dismissal of all claims with prejudice.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on March 6, 2020.




                                         S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA


81
   Rec. Doc. 1 p. 1, 4-5.
82
   Rec. Doc. 9.
83
   Id.
59238
                                                                                 Page 14 of 14
